PER CURIAM.
Nancy C. Martin appeals the district court’s order denying her civil action alleging a claim under the Employment Retirement Income Security Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Martin v. Metropolitan Life Ins., Co., No. CV-02-215-02, 2002 WL 32072618 (E.D.Va. Sept. 23, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.